UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2014 Date of reporting period :	August 1, 2013 — July 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: PutnamShort DurationIncome Fund Annual report7 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Important notice regarding Putnam’s privacy policy 17 Trustee approval of management contract 18 Financial statements 23 Federal tax information 56 Shareholder meeting results 57 About the Trustees 58 Officers 60 Consider these risks before investing: Putnam Short Duration Income Fund is not a money market fund. The effects of inflation may erode the value of your investment over time. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. We may have to invest the proceeds from prepaid investments in other investments with less attractive terms and yields. The value of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The first half of 2014 proved to be an exceptional time for U.S. equities, with markets exhibiting great resilience in the face of rising geopolitical strife around the world. Then, after hovering near record lows earlier in the year, volatility spiked in mid-summer, generated by escalating military conflicts in Ukraine, Iraq, and Gaza, as well as concern that the U.S. Federal Reserve would raise interest rates sooner than expected because of an improving U.S. economy. We believe that the fundamentals of the U.S. economy and equity markets are sound. Unemployment has declined significantly and second-quarter GDP growth has reaccelerated after the weather-related slowdown in the first three months of 2014. The stock market advance appears to be on solid footing, in our opinion, with valuations in the middle of their historic ranges, a strong corporate earnings outlook, and a rise in merger-and-acquisition activity. Moreover, government bonds have generally performed well, as have other fixed-income securities. Abroad, however, we note headwinds. Unemployment in Europe remains stubbornly high. Also, the European Union has imposed economic sanctions on Russia as a penalty for its annexation of Ukraine’s Crimea region, and these appear to be having a negative impact on Europe’s tentative recovery, which stalled in the second quarter. The recent uptick in volatility and modest stock market retreat serve as a clear reminder that markets will experience inevitable ups and downs. That’s why Putnam offers a wide range of strategies for all environments, including products designed to manage risk during periods of higher volatility. As we advance into the second half of the year, we encourage you to meet with your financial advisor to ensure that your portfolio is properly diversified and aligned with your objectives and tolerance for risk. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees September 15, 2014 Performance snapshot Annualized total return (%) comparison as of 7/31/14 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. See pages 5 and 11–13 for additional performance information. The fund had expense limitations during the period, without which returns would have been lower. 4     Short Duration Income Fund Interview with your fund’s portfolio managers Michael V. Salm Joanne M. Driscoll, CFA Joanne, what was the short-term bond market environment like during the 12months ended July31, 2014? Yields in the short-maturity portion of the Treasury yield curve — two years or less — remained relatively stable, given the Federal Reserve’s continuing policy of holding the federal funds rate — its target for short-term interest rates — near zero. That said, we saw some volatility at the longer-maturity end of the short-term market. For example, three-year Treasury yields rose from 0.65% at the beginning of the period to 1.02% at the end. This part of the short-term market is typically sensitive to investor assessments of economic strength and the timing of changes in Fed monetary policy. Yields rose toward the end of the period in response to improving economic data. From a technical perspective, the short-term credit market was strong, bolstered by a healthy balance of supply and demand. Demand was driven by investors seeking greater income than the near-zero yields offered by money market funds, and by those who sought to reduce the overall interest-rate sensitivity of their portfolios. Escalating geopolitical uncertainly also fueled investors’ appetite for shorter-maturity bonds. On the issuer side, Fed policy and the moderate pace of economic growth encouraged the belief that short-term rates likely will remain low for some time, resulting in robust issuance of floating-rate and short-maturity fixed-rate securities. Against Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/14. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on pages 15–16. Short Duration Income Fund     5 this backdrop, the yields over Treasuries offered by short-term, credit-sensitive bonds modestly compressed, reflecting investor comfort with taking credit risk. How would you summarize the fund’s investment strategy? Joanne: We like to describe the fund as targeting the space between money market and ultra-short-term bond funds. Because the fund is not a money market fund or subject to the Securities and Exchange Commission’s Rule 2a-7 regulations that govern money market funds under the Investment Company Act of 1940, we can pursue a range of income opportunities that are not available to money market funds. Of course, that wider range of opportunities potentially includes a greater number of risks, but our goal is to manage the fund so that its performance is consistent with our objectives of preserving capital and maintaining liquidity. In doing so, we seek to outperform U.S. Treasury bills by 0.20% to 0.60% at NAV, while working to maintain an NAV that is less volatile than that of many competing funds. Portfolio composition Allocations are shown as a percentage of the fund’s net assets as of 7/31/14. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. The cash and net other assets category may show a negative market value percentage as a result of the timing of trade-date and settlement-date transactions. 6     Short Duration Income Fund “We have been positioning the fund for higher future rates.” Joanne Driscoll In terms of risk management, we seek to limit the fund’s sensitivity to interest-rate movements by generally keeping the portfolio’s duration at or less than one year. We seek to control the fund’s credit risk by only investing in investment-grade securities and limiting its exposure to individual issuers. Lastly, we utilize high-quality commercial paper and other money-market-eligible securities for liquidity purposes and as a temporary repository for cash that will be invested in short-term bonds. Turning to you, Mike, how was the fund positioned during the period? We continued to target opportunities in securities with maturities up to three years or those with marginally lower credit quality. We sought to mitigate these risks by counterbalancing them. Specifically, the Baa-rated securities that we owned — which provided the fund with higher yields, given their greater Credit quality overview Credit qualities are shown as a percentage of the fund’s net assets as of 7/31/14. A bond rated Baa or higher (Prime-3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. The cash and net other assets category may show a negative market value percentage as a result of the timing of trade date versus settlement date transactions. Short Duration Income Fund     7 credit risk — were generally shorter-maturity bonds, so they entailed relatively little interest-rate risk. Likewise, the higher-rated securities in the portfolio typically carried somewhat longer maturities. In our view, this balanced approach allowed us to add incremental income potential without significantly increasing the portfolio’s risk profile. In terms of sector positioning, at period-end about 78% of the portfolio was invested in corporate bonds, the majority of which were issued by financial institutions. Banks and other types of financial companies are typically the largest issuers of short-term corporate securities. We continued to favor bonds in this sector because we believed they offered better relative value than securities in other corporate bond categories. We believe the credit quality of financial institutions has been improving. In our view, risk in the financials sector will continue to fall as regulatory pressure and rule changes force banks to streamline operations and further improve their balance sheets. We remained focused on U.S.-dollar-denominated bonds issued by diversified global institutions that, in our estimation, have demonstrated the greatest progress in increasing their liquidity and capital positions, and these securities performed well during the period. Elsewhere, roughly 10% of the fund was invested in high-quality, well-collateralized real estate investment trusts [REITs]. In our view, REITs are, in many respects, ideal for the fund, given their relatively sizable yield advantage versus other corporate securities, combined with strong credit-quality characteristics and meaningful contractual protections. Additionally, because REITs typically are not highly correlated to the broad financials sector, they provide the portfolio with added diversification. Lastly, about 8% of the portfolio was invested in securitized sectors, such as asset-backed securities and commercial mortgage-backed securities. Consistent with our goal of keeping the fund’s NAV relatively stable, we tend not Portfolio composition comparison This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8     Short Duration Income Fund to invest significantly in these areas of the market because the higher yields offered by these types of securities are frequently accompanied by greater volatility. So, within our overall investment strategy, we took a selective and limited approach to securitized sectors. What is your outlook for the coming months, and how are you positioning the fund? Joanne: Late in the period, it appeared that the U.S. economy was transitioning to a more normal growth pattern. In our view, U.S. gross domestic product could grow at a 3% to 3.5% rate during the second half of 2014, which likely would lead to higher yields on intermediate- and long-term Treasuries. At the short end of the market, yields should remain anchored by Fed interest-rate policy, and we believe the central bank will wait for substantial confirmation of the economy’s strength before it begins raising the federal funds rate. When the Fed does begin to raise the federal funds rate, we think short-term rates could rise quickly. In an effort to manage this risk, we have been positioning the fund for higher future interest rates by slowly reducing its duration and increasing its allocation to floating-rate securities. Many of the fund’s floating-rate holdings are linked to the London Interbank Offered Rate [LIBOR], which is the rate at which financial institutions lend reserves to each other in the short-term international interbank market. LIBOR rates tend to be slightly higher than yields on short-term Treasuries or other U.S. government securities, and the yields on securities linked to LIBOR reset, in most cases, monthly or quarterly. During the period, we markedly increased the fund’s allocation to floating-rate securities to gain access to these higher yields and heighten its sensitivity to rising rates. At period-end, nearly 60% of the portfolio was invested in floating-rate securities, up from about 35% at the beginning of the period. As for duration, it stood at 0.30 year at period-end, almost 60% shorter than it was 12months earlier at 0.73. Thanks to both of you for your time and for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Michael joined Putnam in 1997 and has been in the investment industry since 1989. Portfolio Manager Joanne M. Driscoll has an M.B.A. from the Northeastern College of Business Administration and a B.S. from Westfield State College. Joanne joined Putnam in 1995 and has been in the investment industry since 1992. In addition to Michael and Joanne, your fund is managed by Kevin F. Murphy. Short Duration Income Fund     9 IN THE NEWS Since Russia’s annexation of Ukraine’s Crimea region in March, economic sanctions have escalated between Russia and the West. Russia’s weapons arsenal in this battle has included import bans on agricultural goods like U.S. chicken, Norwegian salmon, Dutch cheese, and Polish apples. As a minor trading partner of Russia, the United States will likely see little economic impact, but the sanctions come at a difficult time for Europe’s agricultural sector and the eurozone’s anemic economic recovery. Also harmed will be the Russian consumer, who will wind up paying more for goods as supplies dwindle. While Western sanctions earlier this year targeted Russia’s banks and its military and oil industries, Russia fired a retaliatory salvo in consumer sectors in early August, banning the import of meat, fish, dairy products, and other agricultural products from nations that have imposed sanctions on Russia. For now, disruption of the trade in Russian natural gas, vitally important to Russia’s export earnings and to Europe’s energy supply, appears to be off the table. But if the Ukrainian situation should deteriorate, sanctions in this critical sector could have far-reaching effects on both sides. 10     Short Duration Income Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2014, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inceptiondates) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (7/2/12) (7/2/12) (10/17/11) Life of fund 2.02% 0.89% 0.89% 1.79% 0.89% 2.40% 2.40% 2.40% Annualaverage 0.72  0.32  0.32  0.64  0.32  0.85  0.85  0.85  1 year 0.81  0.42  0.42  0.76  0.42  0.91  0.91  0.91  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. None of the share classes generally carry an initial sales charge or a contingent deferred sales charge. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 7/31/14 BofA Merrill Lynch U.S. Treasury Bill Index Life of fund 0.26%    Annual average 0.09     1 year 0.07     Index results should be compared with fund performance at net asset value. Short Duration Income Fund     11 Change in the value of a $10,000 investment Cumulative total return from 10/17/11 to 7/31/14 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B, C, M, R, R5, R6, and Y shares would have been valued at $10,089, $10,089, $10,179, $10,089, $10,240, $10,240, and $10,240, respectively. Fund price and distribution information For the 12-month period ended 7/31/14 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 12 12 12 12 12 12 12 12 Income $0.0474 $0.0084 $0.0084 $0.0424 $0.0084 $0.0575 $0.0575 $0.0575 Capital gains Long-term 0.0003 0.0003 0.0003 0.0003 0.0003 0.0003 0.0003 0.0003 Short-term 0.0036 0.0036 0.0036 0.0036 0.0036 0.0036 0.0036 0.0036 Total $0.0513 $0.0123 $0.0123 $0.0463 $0.0123 $0.0614 $0.0614 $0.0614 Share value at net asset value 7/31/13 $10.03 $10.02 $10.02 $10.02 $10.02 $10.04 $10.04 $10.04 7/31/14 10.06 10.05 10.05 10.05 10.05 10.07 10.07 10.07 Current rate (end of period) Current dividend rate 1 0.35% 0.01% 0.01% 0.30% 0.01% 0.45% 0.45% 0.45% Current 30-day SEC yield (with expense limitation) 2,3 0.31 –0.02 –0.02 0.25 –0.08 0.40 0.41 0.41 Current 30-day SEC yield (without expense limitation) 3 0.20 –0.20 –0.19 0.16 –0.26 0.25 0.28 0.31 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 For the period, the fund had expense limitations, without which returns would have been lower. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12     Short Duration Income Fund Fund performance as of most recent calendar quarter Total return for periods ended 6/30/14 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inceptiondates) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (10/17/11) (7/2/12) (7/2/12) (10/17/11) Life of fund 1.99% 0.89% 0.89% 1.76% 0.89% 2.36% 2.36% 2.36% Annualaverage 0.73  0.33  0.33  0.65  0.33  0.87  0.87  0.87  1 year 0.93  0.53  0.53  0.78  0.53  1.03  1.03  1.03  See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Net expenses for the fiscal year ended 7/31/13* 0.40% 0.80% 0.80% 0.45% 0.80% 0.30% 0.30% 0.30% Total annual operating expenses for the fiscal year ended 7/31/13 0.54% 0.94% 0.94% 0.59% 0.94% 0.54% 0.47% 0.44% Annualized expense ratio for the six-month period ended 7/31/14†** 0.40% 0.79% 0.79% 0.45% 0.79% 0.30% 0.30% 0.30% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 11/30/14. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. ** Reflects a voluntary waiver of certain fund expenses. Short Duration Income Fund     13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from February 1, 2014, to July 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $1.99 $3.92 $3.92 $2.23 $3.92 $1.49 $1.49 $1.49 Ending value (after expenses) $1,003.10 $1,002.20 $1,001.20 $1,002.90 $1,001.20 $1,003.60 $1,003.60 $1,003.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended July 31, 2014, use the following calculation method. To find the value of your investment on February 1, 2014, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $2.01 $3.96 $3.96 $2.26 $3.96 $1.51 $1.51 $1.51 Ending value (after expenses) $1,022.81 $1,020.88 $1,020.88 $1,022.56 $1,020.88 $1,023.31 $1,023.31 $1,023.31 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/14. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14     Short Duration Income Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are not subject to an initial sales charge or a CDSC, except that a CDSC may apply to certain redemptions of class A shares obtained by exchanging shares from another Putnam fund that were originally purchased without an initial sales charge if the shares are redeemed within nine months of the original purchase. Exchange of your fund’s class A shares into another Putnam fund may involve an initial sales charge. Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge or a CDSC, except that a CDSC of 1.00% may apply to class C shares obtained in an exchange for class C shares of another Putnam fund if exchanged within one year of the original purchase date. Class M shares are not subject to an initial sales charge or a CDSC, except that a CDSC may apply to class M shares that were obtained either directly, or by exchanging shares from another Putnam fund that were originally purchased without a sales charge, from certain rollover accounts if redeemed within one year of purchase. Exchange of your fund’s class M shares into another Putnam fund may involve an initial sales charge. Class R shares are not subject to an initial sales charge or CDSC and are available only to certain employer-sponsored retirement plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Short Duration Income Fund     15 BofA Merrill Lynch U.S. Treasury Bill Index tracks the performance of U.S.-dollar-denominated U.S. Treasury bills, which represent obligations of the U.S. government having a maturity of one year or less, and is intended as an approximate measure of the rate of inflation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2014, Putnam employees had approximately $486,000,000 and the Trustees had approximately $134,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 16     Short Duration Income Fund Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Short Duration Income Fund     17 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2014, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2014, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2014 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2014. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: •That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and 18     Short Duration Income Fund •That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements under the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Shareholders also voted overwhelmingly to approve these fee arrangements in early 2014, when they were asked to approve new management contracts (with the same fees and substantially identical other provisions) following the possible termination of the previous management contracts as a result of the death of the Honorable Paul G. Desmarais. (Mr. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada, which (directly and indirectly) is the majority owner of Putnam Management. Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust upon his death and this transfer, as a technical matter, may have constituted an “assignment” within the meaning of the 1940 Act, causing the Putnam funds’ management contracts to terminate automatically.) Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Short Duration Income Fund     19 Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. In addition, effective through at least November 30, 2015, Putnam Management will waive fees and/or reimburse expenses of your fund to the extent that expenses of the fund (excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) would exceed an annual rate of 0.30% of its average net assets. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2013 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2013 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This 20     Short Duration Income Fund information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2013 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the second-best performing mutual fund complex for both 2013 and the five-year period ended December 31, 2013. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2013 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered available, the Trustees evaluated performance based on comparisons of their returns with the returns of selected investment benchmarks. In the case of your fund, which commenced operations on October 17, 2011, the Trustees considered that its class A share cumulative total return performance at net asset value was in the second quartile of its Lipper peer group (Lipper Ultra-Short Obligations Funds) for the one-year period ended December 31, 2013 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds). Over Short Duration Income Fund     21 that one-year period, there were 106 in your fund’s Lipper peer group. Because your fund commenced operations on October 17, 2011, the Trustees considered that there had not been a sufficiently long period of time to allow for definitive conclusions about the fund’s performance. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 22     Short Duration Income Fund Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset typeand industry sector, country, or state to show areas of concentration anddiversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they wereearned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Short Duration Income Fund     23 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Funds Trust: We have audited the accompanying statement of assets and liabilities of Putnam Short Duration Income Fund (the fund), a series of Putnam Funds Trust, including the fund’s portfolio, as of July 31, 2014, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the two-year period then ended and for each of the periods in the period from October 17, 2011 (commencement of operations) through July 31, 2012. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July 31, 2014, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Short Duration Income Fund as of July 31, 2014, the results of its operations, the changes in its net assets and the financial highlights for the periods specified in the first paragraph above, in conformity with U.S. generally accepted accounting principles. Boston, MassachusettsSeptember 15, 2014 24     Short Duration Income Fund The fund’s portfolio 7/31/14 CORPORATE BONDS AND NOTES (77.9%)* Interest rate (%) Maturity date Principalamount Value Basic materials (0.9%) BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. unsub. FRN notes (Australia) 0.484 9/30/16 $3,000,000 $3,002,619 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. FRN notes 1.387 5/27/16 16,250,000 16,343,340 19,345,959 Capital goods (1.1%) Caterpillar Financial Services Corp. sr. unsec. FRN notes Ser. MTN 0.457 3/3/17 10,000,000 10,010,260 Caterpillar Financial Services Corp. sr. unsec. notes Ser. MTN 4.750 2/17/15 585,000 598,740 Caterpillar Financial Services Corp. sr. unsec. unsub. notes Ser. MTN 1.125 12/15/14 650,000 651,949 John Deere Capital Corp. sr. unsec. FRN notes 0.524 10/11/16 10,000,000 10,032,800 John Deere Capital Corp. sr. unsec. unsub. notes Ser. MTN 2.950 3/9/15 1,000,000 1,015,954 John Deere Capital Corp. unsec. FRN notes 0.304 1/12/15 1,000,000 1,000,390 23,310,093 Communication services (1.7%) AT&T, Inc. sr. unsec. unsub. FRN notes 0.608 2/12/16 9,255,000 9,279,609 British Telecommunications PLC sr. unsec. unsub. notes (United Kingdom) 2.000 6/22/15 1,550,000 1,569,767 Comcast Corp. company guaranty sr. unsec. unsub. notes 5.850 11/15/15 2,700,000 2,881,999 Verizon Communications, Inc. sr. unsec. unsub. FRN notes 1.761 9/15/16 6,500,000 6,671,815 Verizon Communications, Inc. sr. unsec. unsub. FRN notes 0.631 6/9/17 10,000,000 10,016,820 Vodafone Group PLC sr. unsec. unsub. FRN notes (United Kingdom) 0.611 2/19/16 4,701,000 4,712,268 35,132,278 Consumer cyclicals (6.9%) Clorox Co. (The) sr. unsec. notes 3.550 11/1/15 1,000,000 1,033,550 Clorox Co. (The) sr. unsec. unsub. notes 5.000 1/15/15 7,820,000 7,975,071 Daimler Finance North America, LLC 144A company guaranty sr. unsec. FRN notes 0.580 8/1/17 5,000,000 5,001,480 Daimler Finance North America, LLC 144A company guaranty sr. unsec. FRN notes 0.580 3/10/17 10,000,000 10,010,220 Daimler Finance North America, LLC 144A company guaranty sr. unsec. unsub. FRN notes 0.905 8/1/16 4,000,000 4,034,816 Ford Motor Credit Co., LLC sr. unsec. unsub. FRN notes 1.013 1/17/17 4,000,000 4,027,168 Ford Motor Credit Co., LLC sr. unsec. unsub. FRN notes 0.800 12/6/17 15,000,000 15,029,160 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 8.700 10/1/14 500,000 506,454 Harley-Davidson Financial Services, Inc. 144A company guaranty sr. unsec. notes 1.150 9/15/15 1,490,000 1,496,444 Harley-Davidson Funding Corp. 144A company guaranty sr. unsec. notes 5.750 12/15/14 3,839,000 3,911,476 Short Duration Income Fund     25 CORPORATE BONDS AND NOTES (77.9%)* cont. Interest rate (%) Maturity date Principalamount Value Consumer cyclicals cont. Hyundai Capital Services, Inc. 144A sr. unsec. unsub. FRN notes (South Korea) 1.031 3/18/17 $3,000,000 $3,011,604 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 7.500 6/1/15 3,955,000 4,171,785 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7.875 7/15/15 12,523,000 13,374,664 NBCUniversal Enterprise, Inc. 144A company guaranty sr. unsec. FRN notes 0.771 4/15/16 13,260,000 13,327,241 Nissan Motor Acceptance Corp. 144A sr. unsec. FRN notes 0.777 3/3/17 7,000,000 7,019,663 Nissan Motor Acceptance Corp. 144A unsec. FRN notes 0.934 9/26/16 9,350,000 9,409,494 Toyota Motor Credit Corp. sr. unsec. FRN notes 0.380 3/10/15 2,210,000 2,212,073 Toyota Motor Credit Corp. sr. unsec. FRN notes Ser. MTN 0.425 5/16/17 10,000,000 10,011,000 Toyota Motor Credit Corp. sr. unsec. unsub. FRN notes 0.516 5/17/16 3,000,000 3,009,621 Toyota Motor Credit Corp. sr. unsec. unsub. notes Ser. MTN 3.200 6/17/15 214,000 219,476 Toyota Motor Credit Corp. sr. unsec. unsub. notes 0.875 7/17/15 1,000,000 1,005,175 Toyota Motor Credit Corp. unsec. FRN notes 0.397 12/5/14 2,369,000 2,370,566 Volkswagen Group of America Finance, LLC 144A company guaranty sr. unsec. unsub. FRN notes 0.597 5/23/17 15,000,000 15,016,515 Volkswagen International Finance NV 144A company guaranty sr. unsec. FRN notes (Germany) 0.829 11/20/14 1,550,000 1,552,461 Volkswagen International Finance NV 144A company guaranty sr. unsec. FRN notes (Germany) 0.666 11/18/16 6,000,000 6,021,804 144,758,981 Consumer staples (3.3%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. notes 0.800 1/15/16 1,000,000 1,004,338 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. FRN notes 0.425 1/27/17 4,465,000 4,470,514 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5.375 11/15/14 15,453,000 15,662,156 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 3.625 4/15/15 1,000,000 1,022,980 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5.600 5/1/15 2,129,000 2,207,209 FBG Finance Pty, Ltd. 144A company guaranty sr. unsec. notes (Australia) 5.125 6/15/15 1,000,000 1,037,000 Foster’s Finance Corp. 144A company guaranty sr. unsec. notes 4.875 10/1/14 7,310,000 7,359,759 General Mills, Inc. sr. unsec. FRN notes 0.435 1/28/16 5,000,000 5,002,960 Kellogg Co. sr. unsec. unsub. notes 1.125 5/15/15 5,000,000 5,026,905 Kraft Foods Group, Inc. sr. unsec. notes 1.625 6/4/15 2,467,000 2,489,506 Kroger Co. (The) company guaranty sr. unsec. notes 3.900 10/1/15 5,429,000 5,620,991 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 4.950 1/15/15 1,000,000 1,019,780 Kroger Co. (The) sr. unsec. FRN notes 0.763 10/17/16 9,972,000 9,993,769 PepsiCo, Inc. sr. unsec. unsub. FRN notes 0.437 2/26/16 4,087,000 4,094,038 26     Short Duration Income Fund CORPORATE BONDS AND NOTES (77.9%)* cont. Interest rate (%) Maturity date Principalamount Value Consumer staples cont. PepsiCo, Inc. sr. unsec. unsub. notes 0.800 8/25/14 $659,000 $659,151 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 1.850 1/15/15 1,256,000 1,263,652 WPP Finance UK company guaranty sr. unsec. notes (United Kingdom) 8.000 9/15/14 1,500,000 1,512,518 69,447,226 Energy (1.5%) Canadian Natural Resources, Ltd. sr. unsec. unsub. FRN notes (Canada) 0.609 3/30/16 10,300,000 10,331,302 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes (Canada) 4.900 12/1/14 3,700,000 3,754,135 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes (Canada) 1.450 11/14/14 5,919,000 5,936,574 Chevron Corp. sr. unsec. notes 0.889 6/24/16 2,000,000 2,008,636 Devon Energy Corp. sr. unsec. unsub. FRN notes 0.771 12/15/16 4,780,000 4,801,285 Devon Energy Corp. sr. unsec. unsub. FRN notes 0.681 12/15/15 4,000,000 4,014,656 30,846,588 Financials (55.4%) Abbey National Treasury Services PLC of Stamford, CT company guaranty sr. unsec. unsub. FRN notes (United Kingdom) 0.740 3/13/17 7,000,000 7,010,766 ABN Amro Bank NV 144A sr. unsec. FRN notes (Netherlands) 1.035 10/28/16 18,618,000 18,781,094 ABN Amro Bank NV 144A sr. unsec. notes (Netherlands) 1.375 1/22/16 2,000,000 2,013,316 Aflac, Inc. sr. unsec. notes 3.450 8/15/15 7,790,000 8,026,855 Allstate Corp. (The) sr. unsec. unsub. notes 5.000 8/15/14 780,000 781,030 American Express Bank FSB sr. unsec. FRN notes Ser. BKNT 0.452 6/12/17 11,500,000 11,474,056 American Express Credit Corp. sr. unsec. FRN notes 0.744 7/29/16 4,000,000 4,024,668 American Express Credit Corp. sr. unsec. FRN notes Ser. MTN 0.497 6/5/17 5,000,000 5,004,595 American Express Credit Corp. sr. unsec. notes Ser. MTN 5.300 12/2/15 2,355,000 2,497,336 American Honda Finance Corp. sr. unsec. unsub. FRN notes 0.732 10/7/16 7,500,000 7,555,140 American Honda Finance Corp. 144A sr. unsec. FRN notes 0.602 5/26/16 4,940,000 4,960,131 American International Group, Inc. unsec. sub. notes 2.375 8/24/15 2,935,000 2,983,959 Australia & New Zealand Banking Group, Ltd. sr. unsec. notes (Australia) 2.125 9/19/14 586,000 587,247 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. FRN notes (Australia) 0.614 1/10/17 13,000,000 13,034,541 Australia & New Zealand Banking Group, Ltd. 144A sr. unsec. notes (Australia) 3.700 1/13/15 850,000 862,421 Bank of America Corp. sr. unsec. FRN notes 1.050 3/22/16 4,850,000 4,885,643 Bank of America Corp. sr. unsec. unsub. notes 4.500 4/1/15 440,000 451,468 Bank of America Corp. unsec. sub. FRN notes 0.554 8/15/16 3,373,000 3,344,626 Bank of America NA unsec. sub. FRN notes Ser. BKNT 0.511 6/15/16 10,300,000 10,267,720 Short Duration Income Fund     27 CORPORATE BONDS AND NOTES (77.9%)* cont. Interest rate (%) Maturity date Principalamount Value Financials cont. Bank of Montreal sr. unsec. unsub. FRN notes Ser. MTN (Canada) 0.754 7/15/16 $11,635,000 $11,707,754 Bank of New York Mellon Corp. (The) sr. unsec. FRN notes 0.463 10/23/15 7,390,000 7,403,723 Bank of Nova Scotia sr. unsec. unsub. FRN notes (Canada) 0.754 7/15/16 3,000,000 3,017,598 Bank of Nova Scotia sr. unsec. unsub. FRN notes (Canada) 0.544 4/11/17 10,000,000 10,005,160 Bank of Nova Scotia sr. unsec. unsub. FRN notes Ser. BKNT (Canada) 0.650 12/13/16 4,000,000 4,014,044 Bank of Nova Scotia sr. unsec. unsub. notes (Canada) 3.400 1/22/15 711,000 721,288 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. FRN notes (Japan) 0.640 3/10/17 4,000,000 3,998,972 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. FRN notes (Japan) 0.841 9/9/16 4,300,000 4,322,403 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. FRN notes (Japan) 0.677 2/26/16 5,160,000 5,171,326 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. notes (Japan) 1.000 2/26/16 500,000 500,940 Banque Federative du Credit Mutuel SA 144A sr. unsec. unsub. FRN notes (France) 1.085 10/28/16 3,000,000 3,025,212 Banque Federative du Credit Mutuel SA 144A sr. unsec. unsub. FRN notes (France) 1.084 1/20/17 15,350,000 15,477,037 Barclays Bank PLC sr. unsec. unsub. FRN notes (United Kingdom) 0.806 2/17/17 15,100,000 15,145,466 Barclays Bank PLC sr. unsec. unsub. FRN notes Ser. MTN (United Kingdom) 0.771 12/9/16 5,840,000 5,853,572 BB&T Corp. unsec. sub. notes 5.200 12/23/15 2,315,000 2,450,590 BBVA US Senior SAU bank guaranty sr. unsec. unsub. notes (Spain) 4.664 10/9/15 20,000,000 20,875,340 Bear Stearns Companies, LLC (The) sr. unsec. FRN notes Ser. MTN 0.617 11/21/16 3,775,000 3,771,565 BNP Paribas SA company guaranty sr. unsec. unsub. FRN notes Ser. MTN (France) 0.712 3/17/17 4,000,000 4,002,028 BNP Paribas/BNP Paribas US Medium-Term Note Program, LLC 144A bank guaranty unsec. sub. notes (France) 4.800 6/24/15 1,410,000 1,458,412 BNP Paribas/BNP Paribas US Medium-Term Note Program, LLC 144A bank guaranty unsec. sub. notes (France) 5.125 1/15/15 4,076,000 4,148,553 BNY Mellon NA unsec. sub. notes 4.750 12/15/14 472,000 479,333 Boston Properties LP sr. unsec. unsub. notesR 5.625 4/15/15 6,805,000 7,038,412 Boston Properties LP sr. unsec. unsub. notesR 5.000 6/1/15 9,272,000 9,602,167 BPCE SA bank guaranty sr. unsec. FRN notes Ser. MTN (France) 1.084 2/10/17 10,000,000 10,097,080 BPCE SA company guaranty sr. unsec. unsub. FRB bonds Ser. MTN (France) 0.840 6/23/17 10,000,000 9,997,030 Branch Banking & Trust Co. sr. unsec. FRN notes 0.657 12/1/16 2,000,000 2,001,370 Branch Banking & Trust Co. unsec. sub. FRN notes 0.550 9/13/16 11,765,000 11,733,917 28     Short Duration Income Fund CORPORATE BONDS AND NOTES (77.9%)* cont. Interest rate (%) Maturity date Principalamount Value Financials cont. Branch Banking & Trust Co. unsec. sub. FRN notes Ser. BKNT 0.527 5/23/17 $3,000,000 $2,977,827 Brandywine Operating Partnership LP company guaranty sr. unsec. unsub. notesR 5.400 11/1/14 5,000,000 5,055,605 Camden Property Trust sr. unsec. unsub. notesR 5.000 6/15/15 2,596,000 2,693,270 Canadian Imperial Bank of Commerce sr. unsec. unsub. FRN notes Ser. EMTN (Canada) 0.402 2/21/17 6,200,000 6,174,465 Canadian Imperial Bank of Commerce/Canada sr. unsec. unsub. FRN notes (Canada) 0.754 7/18/16 3,000,000 3,017,091 Capital One Financial Corp. sr. unsec. unsub. FRN notes 0.863 11/6/15 7,938,000 7,977,650 Capital One Financial Corp. sr. unsec. unsub. notes 2.150 3/23/15 1,565,000 1,581,270 Capital One NA/Mclean VA sr. unsec. FRN notes Ser. BKNT 0.680 3/22/16 7,000,000 7,015,134 Citigroup, Inc. sr. unsec. FRN notes 0.770 3/10/17 5,000,000 5,006,430 Citigroup, Inc. sr. unsec. sub. FRN notes 0.501 6/9/16 18,000,000 17,898,660 Citigroup, Inc. sub. notes 5.000 9/15/14 760,000 763,843 CNA Financial Corp. sr. unsec. unsub. notes 5.850 12/15/14 5,823,000 5,939,221 Commonwealth Bank of Australia 144A sr. unsec. FRN notes (Australia) 0.731 9/20/16 5,000,000 5,028,595 Commonwealth Bank of Australia 144A sr. unsec. unsub. FRN notes (Australia) 0.590 3/13/17 10,000,000 10,012,830 Commonwealth Bank of Australia/New York, NY sr. unsec. notes 1.250 9/18/15 480,000 483,807 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/NY sr. unsec. FRN notes (Netherlands) 0.711 3/18/16 9,425,000 9,476,856 Credit Agricole SA/London 144A sr. unsec. FRN notes (United Kingdom) 1.394 4/15/16 10,325,000 10,442,230 Credit Agricole SA 144A sr. unsec. FRN notes (France) 1.082 10/3/16 7,750,000 7,818,208 Credit Suisse/New York, NY sr. unsec. FRN notes Ser. GMTN 0.719 5/26/17 16,660,000 16,696,969 Danske Bank A/S 144A sr. unsec. unsub. notes (Denmark) 3.750 4/1/15 6,003,000 6,129,963 Deutsche Bank AG/London sr. unsec. unsub. FRN notes (United Kingdom) 0.834 2/13/17 5,000,000 5,022,480 Deutsche Bank AG/London sr. unsec. FRN notes (United Kingdom) 0.698 5/30/17 6,000,000 6,008,334 Deutsche Bank Financial, LLC bank guaranty unsec. sub. notes Ser. MTN (Germany) 5.375 3/2/15 7,642,000 7,847,180 Digital Realty Trust LP company guaranty sr. unsec. sub. notesR 4.500 7/15/15 11,992,000 12,303,660 DNB Boligkreditt AS 144A sr. unsub. bonds (Norway) 2.100 10/14/15 2,500,000 2,545,025 Duke Realty LP company guaranty sr. unsec. unsub. notesR 7.375 2/15/15 10,561,000 10,929,505 ERP Operating LP sr. unsec. unsub. notesR 6.584 4/13/15 3,517,000 3,659,337 ERP Operating LP sr. unsec. unsub. notesR 5.250 9/15/14 6,530,000 6,563,564 Fifth Third Bancorp unsec. sub. FRB bonds 0.651 12/20/16 10,565,000 10,493,000 Fifth Third Bank/Cincinnati, Ohio sr. unsec. FRN notes 0.637 2/26/16 9,700,000 9,719,730 Short Duration Income Fund     29 CORPORATE BONDS AND NOTES (77.9%)* cont. Interest rate (%) Maturity date Principalamount Value Financials cont. Fifth Third Bank/Cincinnati, Ohio unsec. sub. notes Ser. BKNT 4.750 2/1/15 $650,000 $663,449 General Electric Capital Corp. sr. unsec. FRN notes 0.381 9/15/14 100,000 100,001 General Electric Capital Corp. sr. unsec. FRN notes Ser. EMTN 0.431 6/20/16 7,000,000 6,993,364 General Electric Capital Corp. sr. unsec. FRN notes Ser. GMTN 0.884 7/12/16 3,930,000 3,964,301 General Electric Capital Corp. sr. unsec. unsub. FRN notes Ser. GMTN 0.504 5/15/17 11,500,000 11,503,105 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. FRN notes 0.623 11/5/15 5,000,000 5,000,000 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. FRN notes Ser. MTN 0.852 6/4/17 5,000,000 5,004,830 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes 3.300 5/3/15 7,573,000 7,729,981 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes Ser. GMTN 3.700 8/1/15 1,578,000 1,624,180 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 4.000 3/30/15 3,365,000 3,442,146 HBOS PLC unsec. sub. FRN notes Ser. EMTN (United Kingdom) 0.934 9/30/16 13,435,000 13,334,372 HBOS PLC unsec. sub. FRN notes Ser. EMTN (United Kingdom) 0.930 9/6/17 7,400,000 7,344,500 HCP, Inc. sr. unsec. unsub. notesR 7.072 6/8/15 13,500,000 14,213,624 Health Care REIT, Inc. sr. unsec. notesR 3.625 3/15/16 4,000,000 4,170,108 HSBC Finance Corp. sr. unsec. notes 5.250 4/15/15 2,701,000 2,790,806 HSBC Finance Corp. sr. unsec. notes 5.000 6/30/15 8,111,000 8,438,173 HSBC Finance Corp. sr. unsec. unsub. FRN notes 0.657 6/1/16 11,153,000 11,155,420 ING Bank NV unsec. sub. FRN notes Ser. EMTN (Netherlands) 0.932 7/3/17 1,526,000 1,514,496 ING Bank NV unsec. sub. FRN notes Ser. EMTN (Netherlands) 0.902 5/23/16 1,000,000 997,000 ING Bank NV 144A sr. unsec. FRN notes (Netherlands) 1.873 9/25/15 3,346,000 3,397,863 ING Bank NV 144A sr. unsec. FRN notes (Netherlands) 1.181 3/7/16 8,150,000 8,221,101 ING Bank NV 144A unsec. sub. notes (Netherlands) 5.125 5/1/15 7,247,000 7,464,881 JPMorgan Chase & Co. unsec. sub. FRN notes 1.445 9/1/15 3,087,000 3,086,664 JPMorgan Chase Bank, NA unsec. sub. FRN notes 0.560 6/13/16 15,135,000 15,082,709 KeyBank NA/Cleveland, OH sr. unsec. FRN notes 0.717 11/25/16 3,000,000 3,013,740 KeyBank NA/Cleveland, OH unsec. sub. notes Ser. BKNT 4.950 9/15/15 250,000 261,286 KeyBank NA/Cleveland, OH unsec. sub. notes Ser. MTN 5.450 3/3/16 5,000,000 5,354,910 KeyCorp sr. unsec. unsub. notes Ser. MTN 3.750 8/13/15 3,600,000 3,716,291 Kimco Realty Corp. sr. unsec. notes Ser. MTNR 5.584 11/23/15 800,000 848,266 Kimco Realty Corp. sr. unsec. notes Ser. MTNR 4.904 2/18/15 5,157,000 5,270,939 Liberty Property LP sr. unsec. unsub. notesR 5.125 3/2/15 600,000 615,069 M&I Marshall & Ilsley Bank unsec. sub. notes 4.850 6/16/15 1,300,000 1,340,089 30     Short Duration Income Fund CORPORATE BONDS AND NOTES (77.9%)* cont. Interest rate (%) Maturity date Principalamount Value Financials cont. Mack-Cali Realty LP sr. unsec. unsub. notesR 5.125 1/15/15 $1,000,000 $1,018,277 Macquarie Bank, Ltd. 144A sr. unsec. unsub. FRN notes (Australia) 0.670 6/15/16 10,000,000 9,998,040 Macquarie Group, Ltd. 144A sr. unsec. notes (Australia) 7.300 8/1/14 10,000,000 10,000,000 Manufacturers & Traders Trust Co. sr. unsec. FRB bonds 0.611 1/30/17 5,000,000 5,014,270 Manufacturers & Traders Trust Co. sr. unsec. FRN notes Ser. BKNT 0.534 7/25/17 6,000,000 5,996,346 Manufacturers & Traders Trust Co. sr. unsec. FRN notes Ser. BKNT 0.531 3/7/16 10,000,000 9,984,480 Mass Mutual Global Funding II 144A sr. unsub. notes 2.300 9/28/15 500,000 509,574 Mellon Funding Corp. company guaranty unsec. sub. notes 5.000 12/1/14 1,600,000 1,623,426 Merrill Lynch & Co., Inc. unsec. sub. FRN notes 0.773 5/2/17 3,167,000 3,141,369 Metropolitan Life Global Funding I 144A FRB Bonds 0.764 7/15/16 3,560,000 3,572,531 Metropolitan Life Global Funding I 144A FRN 0.614 4/10/17 10,000,000 10,021,110 Metropolitan Life Global Funding I 144A sr. notes 2.000 1/9/15 725,000 729,865 Mizuho Bank, Ltd. 144A company guaranty sr. unsec. FRN notes (Japan) 0.663 4/16/17 11,000,000 11,008,624 Mizuho Securities USA, Inc. 144A unsec. FRN notes 0.730 12/10/14 6,000,000 5,999,586 Morgan Stanley sr. unsec. unsub. FRN notes Ser. GMTN 1.181 12/19/14 500,000 501,502 Morgan Stanley sr. unsec. unsub. FRN notes Ser. MTN 0.684 10/18/16 13,000,000 13,020,969 Morgan Stanley sr. unsec. unsub. notes 5.375 10/15/15 5,268,000 5,554,637 National Australia Bank, Ltd. 144A sr. unsec. FRB bonds (Australia) 0.657 12/2/16 4,000,000 4,013,860 National Australia Bank, Ltd. 144A sr. unsec. FRN notes (Australia) 0.602 3/17/17 5,000,000 5,011,635 National Australia Bank, Ltd./New York sr. unsec. FRN notes (Australia) 1.353 8/7/15 1,000,000 1,010,840 National Australia Bank, Ltd./New York sr. unsec. FRN notes (Australia) 0.784 7/25/16 7,600,000 7,645,076 National Australia Bank, Ltd./New York sr. unsec. notes (Australia) 1.600 8/7/15 362,000 366,663 National Bank of Canada bank guaranty sr. unsec. notes (Canada) 1.500 6/26/15 3,285,000 3,319,512 National City Bank/Cleveland, OH unsec. sub. FRN notes Ser. BKNT 0.601 6/7/17 4,515,000 4,507,636 National City Bank/Cleveland, OH unsec. sub. FRN notes Ser. BKNT 0.581 12/15/16 4,250,000 4,240,319 Nationwide Building Society 144A sr. unsec. notes (United Kingdom) 4.650 2/25/15 7,054,000 7,216,806 Nationwide Building Society 144A sr. unsec. sub. notes (United Kingdom) 5.000 8/1/15 12,000,000 12,480,000 Nordea Bank AB 144A sr. unsec. FRN notes (Sweden) 0.684 5/13/16 8,700,000 8,741,551 Nordea Bank AB 144A sr. unsec. notes (Sweden) 2.250 3/20/15 210,000 212,556 Nordea Bank AB 144A sr. unsec. unsub. FRN notes (Sweden) 0.592 4/4/17 6,000,000 6,007,836 Short Duration Income Fund     31 CORPORATE BONDS AND NOTES (77.9%)* cont. Interest rate (%) Maturity date Principalamount Value Financials cont. PNC Bank NA sr. unsec. unsub. FRN notes Ser. BKNT 0.554 4/29/16 $7,525,000 $7,528,311 PNC Bank NA sr. unsec. FRN notes 0.545 1/28/16 1,954,000 1,956,579 PNC Funding Corp. bank guaranty unsec. sub. notes 5.250 11/15/15 3,204,000 3,384,930 Principal Life Global Funding II 144A notes 1.000 12/11/15 4,835,000 4,860,422 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997 9/30/15 5,628,000 5,763,781 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTN 3.875 1/14/15 11,650,000 11,830,389 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB 5.100 9/20/14 5,985,000 6,021,939 Realty Income Corp. sr. unsec. notesR 5.500 11/15/15 4,900,000 5,186,145 Regions Financial Corp. sr. unsec. unsub. notes 7.750 11/10/14 16,782,000 17,101,781 Regions Financial Corp. sr. unsec. unsub. notes 5.750 6/15/15 3,195,000 3,327,305 Royal Bank of Canada sr. unsec. FRN notes (Canada) 0.563 1/23/17 2,000,000 2,005,398 Royal Bank of Canada sr. unsec. unsub. FRN notes Ser. GMTN (Canada) 0.691 9/9/16 12,340,000 12,404,526 Royal Bank of Scotland Group PLC sr. unsec. unsub. FRN notes (United Kingdom) 1.174 3/31/17 11,000,000 11,074,701 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes (United Kingdom) 2.550 9/18/15 5,054,000 5,149,601 Royal Bank of Scotland PLC (The) bank guaranty sr. unsec. unsub. notes (United Kingdom) 3.950 9/21/15 3,150,000 3,258,688 Royal Bank of Scotland PLC (The) usnec. sub. FRN notes Ser. EMTN (United Kingdom) 1.014 10/14/16 2,000,000 1,987,500 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4.625 4/19/16 2,000,000 2,119,530 Santander US Debt SAU 144A bank guaranty sr. unsec. unsub. notes (Spain) 3.781 10/7/15 1,550,000 1,596,626 Santander US Debt SAU 144A bank guaranty sr. unsec. unsub. notes (Spain) 3.724 1/20/15 8,100,000 8,203,680 Simon Property Group LP sr. unsec. unsub. notesR 5.750 12/1/15 1,024,000 1,080,788 Simon Property Group LP sr. unsec. unsub. notesR 5.625 8/15/14 2,795,000 2,799,156 Simon Property Group LP sr. unsec. unsub. notesR 5.100 6/15/15 1,000,000 1,039,496 Simon Property Group LP sr. unsec. unsub. notesR 4.200 2/1/15 6,189,000 6,244,379 Societe Generale SA 144A sr. unsec. notes (France) 3.100 9/14/15 5,450,000 5,583,460 Standard Chartered PLC 144A sr. unsec. unsub. notes (United Kingdom) 5.500 11/18/14 3,714,000 3,767,110 Standard Chartered PLC 144A sr. unsec. unsub. notes (United Kingdom) 3.850 4/27/15 5,000,000 5,116,235 Sumitomo Mitsui Banking Corp. bank guaranty sr. unsec. FRN notes (Japan) 0.902 7/19/16 3,250,000 3,272,315 Sumitomo Mitsui Banking Corp. company guaranty sr. unsec. FRN notes (Japan) 0.664 1/10/17 6,000,000 6,013,032 Sumitomo Mitsui Banking Corp. company guaranty sr. unsec. unsub. FRN notes Ser. GMTN (Japan) 0.554 7/11/17 5,000,000 5,004,280 Sumitomo Mitsui Banking Corp. sr. unsec. notes (Japan) 1.350 7/18/15 1,450,000 1,460,488 Sumitomo Mitsui Banking Corp. 144A sr. unsec. unsub. bonds (Japan) 3.150 7/22/15 2,290,000 2,346,174 Sun Trust Bank of Atlanta, GA unsec. sub. FRN notes 0.517 8/24/15 8,270,000 8,260,614 32     Short Duration Income Fund CORPORATE BONDS AND NOTES (77.9%)* cont. Interest rate (%) Maturity date Principalamount Value Financials cont. Suncorp-Metway, Ltd. 144A sr. unsec. FRN notes (Australia) 0.934 3/28/17 $15,250,000 $15,249,787 SunTrust Bank/Atlanta, GA sr. unsec. FRN notes Ser. BKNT 0.664 2/15/17 10,000,000 10,010,040 SunTrust Bank/Atlanta, GA unsec. sub. notes Ser. BKNT 5.000 9/1/15 752,000 783,927 Svenska Handelsbanken AB sr. unsec. FRN notes (Sweden) 0.700 9/23/16 5,665,000 5,696,310 Svenska Handelsbanken AB sr. unsec. FRN notes (Sweden) 0.680 3/21/16 11,410,000 11,467,963 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 4.150 12/1/14 2,245,000 2,271,940 Toronto-Dominion Bank (The) sr. unsec. FRB bonds Ser. MTN (Canada) 0.691 9/9/16 8,000,000 8,043,504 Toronto-Dominion Bank (The) sr. unsec. FRN notes (Canada) 0.463 5/2/17 6,000,000 6,001,632 Toronto-Dominion Bank (The) sr. unsec. FRN notes Ser. MTN (Canada) 0.403 5/1/15 4,000,000 4,004,732 UBS AG/Stamford, CT sr. unsec. notes Ser. BKNT 3.875 1/15/15 1,500,000 1,523,177 UBS AG/Stamford, CT unsec. sub. notes 7.375 7/15/15 5,625,000 5,955,131 UDR, Inc. company guaranty sr. unsec. unsub. notes Ser. MTNR 5.250 1/15/15 8,456,000 8,630,667 US Bank NA/Cincinnati, OH sr. unsec. FRN notes Ser. BKNT 0.466 1/30/17 7,000,000 7,003,199 US Bank NA/Cincinnati, OH sr. unsec. FRN notes Ser. BKNT 0.352 4/22/16 5,000,000 4,999,530 US Bank NA/Cincinnati, OH unsec. sub. notes FRN Ser. BKNT 0.514 10/14/14 2,114,000 2,115,125 US Bank NA/Cincinnati, OH unsec. sub. notes Ser. BKNT 4.800 4/15/15 3,750,000 3,867,015 Ventas Realty LP/Ventas Capital Corp. company guaranty sr. unsec. unsub. notesR 3.125 11/30/15 10,377,000 10,689,047 Vornado Realty LP sr. unsec. unsub. notesR 4.250 4/1/15 20,219,000 20,517,250 Wachovia Corp. unsec. sub. FRN notes 0.604 10/15/16 5,426,000 5,417,226 Wachovia Corp. unsec. sub. FRN notes 0.576 10/28/15 8,544,000 8,546,837 Wells Fargo Bank, NA unsec. sub. FRN notes 0.435 5/16/16 6,352,000 6,342,313 Westpac Banking Corp. sr. unsec. unsub. FRN notes (Australia) 0.993 9/25/15 3,880,000 3,910,916 Westpac Banking Corp. sr. unsec. unsub. FRN notes (Australia) 0.657 11/25/16 6,600,000 6,621,127 Westpac Banking Corp. sr. unsec. unsub. FRN notes (Australia) 0.557 5/19/17 6,000,000 6,003,294 Westpac Banking Corp. sr. unsec. unsub. notes (Australia) 3.000 8/4/15 2,000,000 2,051,258 Westpac Banking Corp. sr. unsec. unsub. notes (Australia) 1.125 9/25/15 1,330,000 1,338,544 1,159,786,053 Health care (1.2%) AbbVie, Inc. sr. unsec. unsub. FRN notes 0.983 11/6/15 3,624,000 3,652,072 AbbVie, Inc. sr. unsec. unsub. notes 1.200 11/6/15 1,795,000 1,804,417 Short Duration Income Fund     33 CORPORATE BONDS AND NOTES (77.9%)* cont. Interest rate (%) Maturity date Principalamount Value Health care cont. Amgen, Inc. sr. unsec. FRN notes 0.608 5/22/17 $15,000,000 $15,020,730 Coventry Health Care, Inc. sr. unsec. notes 6.125 1/15/15 1,310,000 1,342,758 McKesson Corp. sr. unsec. unsub. FRN notes 0.630 9/10/15 3,000,000 3,005,253 24,825,230 Technology (1.9%) eBay, Inc. sr. unsec. unsub. FRN notes 0.435 7/28/17 10,000,000 10,005,710 Oracle Corp. sr. unsec. unsub. FRN notes 0.433 7/7/17 15,000,000 15,017,190 Western Union Co. (The) sr. unsec. unsub. FRN notes 1.227 8/21/15 12,255,000 12,326,483 Xerox Corp. sr. unsec. unsub. notes 4.250 2/15/15 1,398,000 1,425,506 38,774,889 Transportation (0.2%) Kansas City Southern de Mexico SA de CV sr. unsec. FRN notes 0.935 10/28/16 4,000,000 4,013,236 4,013,236 Utilities and power (3.8%) Atmos Energy Corp. sr. unsec. unsub. notes 4.950 10/15/14 2,000,000 2,017,898 CMS Energy Corp. sr. unsec. unsub. notes 4.250 9/30/15 2,000,000 2,076,208 Duke Energy Corp. sr. unsec. unsub. FRN notes 0.612 4/3/17 9,100,000 9,126,308 Duke Energy Ohio, Inc. sr. FRB bonds 0.370 3/6/15 1,000,000 1,000,545 Duke Energy Progress, Inc. sr. FRN mtge. notes 0.430 3/6/17 5,000,000 5,002,575 Electricite de France (EDF) 144A sr. unsec. FRN notes (France) 0.694 1/20/17 8,000,000 8,021,768 Enbridge, Inc. sr. unsec. unsub. FRN notes (Canada) 0.678 6/2/17 5,000,000 5,009,755 Georgia Power Co. sr. unsec. unsub. FRN notes 0.551 3/15/16 4,707,000 4,703,442 Georgia Power Co. sr. unsec. unsub. notes 0.625 11/15/15 2,000,000 2,000,680 Kinder Morgan Energy Partners LP sr. unsec. notes 5.625 2/15/15 1,465,000 1,503,713 Kinder Morgan Energy Partners LP sr. unsec. notes 5.125 11/15/14 2,801,000 2,836,629 LG&E and KU Energy, LLC sr. unsec. unsub. notes 2.125 11/15/15 4,000,000 4,052,456 National Rural Utilities Cooperative Finance Corp. sr. unsec. FRN notes Ser. MTN 0.474 5/12/17 15,000,000 14,991,690 NextEra Energy Capital Holdings, Inc. company guaranty sr. unsec. unsub. notes 7.875 12/15/15 3,453,000 3,778,618 Oncor Electric Delivery Co., LLC sr. notes 6.375 1/15/15 1,910,000 1,958,946 Peco Energy Co. sr. bonds 5.000 10/1/14 500,000 503,580 Potomac Edison Co. (The) sr. unsub. notes 5.125 8/15/15 3,675,000 3,811,614 TransCanada PipeLines, Ltd. sr. unsec. unsub. FRN notes (Canada) 0.914 6/30/16 7,100,000 7,163,545 79,559,970 Total corporate bonds and notes (cost $1,626,556,277) $1,629,800,503 COMMERCIAL PAPER (14.1%)* Yield (%) Maturity date Principalamount Value AXA Financial, Inc. 0.543 5/22/15 $8,000,000 $7,970,172 AXA Financial, Inc. 0.250 8/4/14 5,000,000 4,999,906 Cabot Corp. 0.250 8/1/14 4,500,000 4,499,975 CIGNA Corp. 0.401 11/3/14 1,248,000 1,247,121 DCP Midstream, LLC 0.550 8/6/14 10,000,000 9,999,367 DCP Midstream, LLC 0.530 8/1/14 10,000,000 9,999,894 34     Short Duration Income Fund COMMERCIAL PAPER (14.1%)* cont. Yield (%) Maturity date Principalamount Value Electricite De France SA (France) 0.563 1/6/15 $4,000,000 $3,995,195 Entergy Corp. 144A 0.650 8/22/14 4,500,000 4,498,897 Entergy Corp. 144A 0.650 8/14/14 3,009,000 3,008,545 ERAC USA Finance, LLC 0.350 10/24/14 4,000,000 3,997,290 Experian Finance PLC (United Kingdom) 0.340 9/11/14 9,000,000 8,997,417 Experian Finance PLC (United Kingdom) 0.320 8/18/14 5,000,000 4,999,463 Experian Finance PLC (United Kingdom) 0.320 8/13/14 2,000,000 1,999,850 FMC Corp. 0.270 8/20/14 3,246,000 3,245,607 Ford Motor Credit Co., LLC 0.743 12/1/14 1,600,000 1,597,086 GATX Corp. 0.320 8/27/14 8,750,000 8,748,511 Glencore Funding, LLC 0.571 8/19/14 998,000 997,868 Glencore Funding, LLC 0.440 10/16/14 2,500,000 2,498,444 Hawaiian Electric Co., Inc. 0.570 8/8/14 10,000,000 9,999,153 Hawaiian Electric Co., Inc. 0.570 8/4/14 10,000,000 9,999,578 Intesa Funding, LLC (Spain) 0.501 9/22/14 7,500,000 7,496,228 Kansas City Southern Railway Co. (The) 144A 0.480 8/1/14 16,000,000 15,999,845 Marriott International, Inc./DE 0.310 8/5/14 6,000,000 5,999,833 Mohawk Industries, Inc. 144A 0.500 8/22/14 6,500,000 6,498,407 Mohawk Industries, Inc. 144A 0.500 8/5/14 12,000,000 11,999,366 Molson Coors Brewing Co. 0.310 8/11/14 10,000,000 9,998,824 Mondelez International, Inc. 0.441 10/15/14 3,000,000 2,998,220 Mondelez International, Inc. 0.411 8/11/14 9,000,000 8,999,437 Mondelez International, Inc. 0.361 8/15/14 3,000,000 2,999,738 Mondelez International, Inc. 0.310 8/21/14 4,000,000 3,999,487 Monsanto Co. 144A 0.280 8/28/14 5,000,000 4,999,053 Newell Rubbermaid, Inc. 0.500 8/1/14 15,960,000 15,959,823 NiSource Finance Corp. 0.650 8/18/14 6,000,000 5,997,180 NiSource Finance Corp. 0.577 8/22/14 13,500,000 13,491,888 Spectra Energy Partners LP 0.250 8/12/14 10,423,000 10,422,007 Time Warner Cable, Inc. 0.300 9/5/14 10,000,000 9,997,620 Time Warner Cable, Inc. 144A 0.300 8/8/14 5,000,000 4,999,777 Vodafone Group PLC (United Kingdom) 0.563 6/29/15 5,000,000 4,977,199 Vodafone Group PLC (United Kingdom) 0.503 6/4/15 5,000,000 4,979,125 Whirlpool Corp. 0.280 8/7/14 10,000,000 9,999,261 WPP CP, LLC 0.380 9/17/14 14,893,000 14,887,956 Wyndham Worldwide Corp. 0.590 8/26/14 6,000,000 5,998,154 Wyndham Worldwide Corp. 144A 0.550 8/6/14 5,000,000 4,999,667 Total commercial paper (cost $295,975,695) $295,997,434 MORTGAGE-BACKED SECURITIES (6.9%)* Interest rate (%) Maturity date Principalamount Value Agency collateralized mortgage obligations (1.6%) Federal Home Loan Mortgage Corporation Ser. 1619, Class PZ 6.500 11/15/23 $374,029 $414,200 Ser. 2345, Class PQ 6.500 8/15/16 121,789 127,520 Ser. 2430, Class UD 6.000 3/15/17 98,583 103,372 Ser. 3724, Class CM 5.500 6/15/37 495,900 548,965 Short Duration Income Fund     35 MORTGAGE-BACKED SECURITIES (6.9%)* cont. Interest rate (%) Maturity date Principalamount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation Ser. 3316, Class CD 5.500 5/15/37 $224,348 $248,758 Ser. 3302, Class DA 5.500 12/15/17 27,581 27,684 Ser. 2503, Class B 5.500 9/15/17 112,599 118,748 Ser. 3662, Class QA 5.000 3/15/38 251,090 256,052 Ser. 3028, Class BA 5.000 4/15/34 99,686 101,785 Ser. 2938, Class ND 5.000 10/15/33 29,761 30,227 Ser. 2888, Class CG 5.000 8/15/33 140,818 144,347 Ser. 2840, Class OE 5.000 2/15/33 56,333 56,834 Ser. 2875, Class GM 5.000 1/15/33 55,010 55,216 Ser. 3331, Class NV 5.000 6/15/29 286,000 299,404 Ser. 3580, Class VB 5.000 4/15/29 119,998 121,514 Ser. 2561, Class BD 5.000 2/15/18 346,508 365,114 Ser. 2541, Class JC 5.000 12/15/17 160,223 168,564 Ser. 2542, Class ES 5.000 12/15/17 30,534 31,935 Ser. 2519, Class AH 5.000 11/15/17 337,353 354,609 Ser. 2513, Class DB 5.000 10/15/17 44,109 46,286 Ser. 3539, Class PM 4.500 5/15/37 107,363 113,863 Ser. 3730, Class PL 4.500 1/15/33 12,474 12,484 Ser. 3697, Class BM 4.500 9/15/31 17,554 17,636 Ser. 3624, Class G 4.500 7/15/27 84,098 85,059 Ser. 2958, Class QD 4.500 4/15/20 63,696 66,910 Ser. 2882, Class UM 4.500 8/15/19 123,580 126,086 Ser. 2931, Class AM 4.500 7/15/19 12,122 12,201 Ser. 3845, Class KP 4.000 4/15/38 246,892 249,072 Ser. 3681, Class AH 4.000 10/15/27 460,767 468,830 Ser. 2854, Class DL 4.000 9/15/19 280,211 293,921 Ser. 2864, Class GB 4.000 9/15/19 195,571 205,438 Ser. 2783, Class AY 4.000 4/15/19 187,060 195,756 Ser. 3805, Class AK 3.500 4/15/24 141,822 148,881 Ser. 2643, Class ME 3.500 3/15/18 49,078 49,928 Ser. 3683, Class JH 2.500 12/15/23 61,855 62,476 Ser. 3611, Class PO, PO 0.000 7/15/34 138,858 123,922 Ser. 1420, Class B, PO 0.000 11/15/22 62,811 59,534 Federal National Mortgage Association Ser. 11-15, Class AB 9.750 8/25/19 343,980 384,234 Ser. 10-110, Class AE 9.750 11/25/18 252,907 282,864 Ser. 06-10, Class GCF 6.000 9/25/34 2,832,189 2,917,405 Ser. 06-124, Class A 5.625 11/25/36 52,628 54,599 Ser. 05-48, Class AR 5.500 2/25/35 219,046 236,983 Ser. 08-8, Class PA 5.000 2/25/38 228,384 238,322 Ser. 09-86, Class PCF 5.000 3/25/37 2,196,260 2,240,468 Ser. 09-55, Class PC 5.000 9/25/36 12,764 12,784 Ser. 05-101, Class ND 5.000 6/25/34 74,637 75,295 Ser. 09-15, Class MC 5.000 3/25/24 100,451 106,636 36     Short Duration Income Fund MORTGAGE-BACKED SECURITIES (6.9%)* cont. Interest rate (%) Maturity date Principalamount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 03-92, Class VH 5.000 2/25/19 $650,000 $662,188 Ser. 02-73, Class OE 5.000 11/25/17 150,717 158,180 Ser. 02-65, Class HC 5.000 10/25/17 24,062 25,017 Ser. 09-100, Class PA 4.500 4/25/39 39,936 41,192 Ser. 04-8, Class GD 4.500 10/25/32 134,255 137,398 Ser. 04-26, Class PD 4.500 8/25/32 233,748 242,827 Ser. 11-60, Class PA 4.000 10/25/39 67,171 69,632 Ser. 11-4, Class JP 4.000 6/25/39 939,350 964,185 Ser. 11-36, Class PA 4.000 2/25/39 753,887 792,800 Ser. 11-113, Class LA 4.000 6/25/37 62,605 63,001 Ser. 03-43, Class YA 4.000 3/25/33 610,860 630,704 Ser. 10-109, Class JB 4.000 8/25/28 402,753 420,278 Ser. 10-17, Class CA 4.000 11/25/23 92,842 94,188 Ser. 11-89, Class VA 4.000 9/25/23 630,710 644,558 Ser. 11-111, Class VA 4.000 1/25/23 271,092 273,180 Ser. 11-111, Class VC 4.000 1/25/23 38,087 38,071 Ser. 04-27, Class HB 4.000 5/25/19 86,741 91,657 Ser. 03-128, Class NG 4.000 1/25/19 214,764 224,224 Ser. 11-20, Class PC 3.500 3/25/39 185,140 193,702 Ser. 11-40, Class DA 3.500 11/25/37 403,417 406,955 Ser. 10-155, Class A 3.500 9/25/25 55,834 56,264 Ser. 11-42, Class BJ 3.000 8/25/25 1,145,513 1,183,464 Ser. 10-49, Class KC 3.000 11/25/23 116,666 118,441 Ser. 10-43, Class KG 3.000 1/25/21 211,797 219,092 Ser. 11-23, Class AB 2.750 6/25/20 143,108 147,065 Ser. 10-81, Class AP 2.500 7/25/40 283,288 286,700 FRB Ser. 10-90, Class GF 0.655 8/25/40 4,284,043 4,299,038 FRB Ser. 06-74, Class FL 0.505 8/25/36 1,093,288 1,094,313 FRB Ser. 05-63, Class FC 0.405 10/25/31 1,628,370 1,623,726 Ser. 92-96, Class B, PO 0.000 5/25/22 83,149 81,756 Government National Mortgage Association Ser. 09-46, Class HC 5.000 11/20/34 45,610 45,833 Ser. 10-61, Class EA 5.000 9/20/31 240,064 247,404 Ser. 10-31, Class VA 5.000 3/20/21 657,779 675,553 Ser. 10-39, Class PH 4.500 11/20/38 522,001 551,363 Ser. 11-7, Class CA 4.500 11/20/37 171,729 178,419 Ser. 09-109, Class NK 4.500 7/20/37 587,627 618,200 Ser. 09-94, Class MB 4.500 4/20/37 592,746 618,679 Ser. 10-29, Class PA 4.500 8/20/36 363,427 371,604 Ser. 09-116, Class EK 4.500 12/20/34 224,088 232,150 Ser. 09-54, Class HT 4.500 12/20/34 117,284 120,651 Ser. 09-46, Class G 4.500 9/20/34 90,330 91,989 Ser. 09-29, Class NP 4.500 6/16/34 38,673 38,804 Ser. 09-31, Class MA 4.500 8/20/33 27,627 27,828 Short Duration Income Fund     37 MORTGAGE-BACKED SECURITIES (6.9%)* cont. Interest rate (%) Maturity date Principalamount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 09-59, Class P 4.250 9/20/33 $209,418 $218,435 Ser. 09-32, Class AB 4.000 5/16/39 56,116 59,262 Ser. 10-32, Class CJ 4.000 1/20/38 542,942 564,637 Ser. 08-31, Class PN 4.000 11/20/36 13,757 13,836 Ser. 08-38, Class PS 3.500 5/20/37 29,300 29,537 Ser. 09-93, Class EJ 3.500 5/20/35 16,312 16,446 Ser. 09-118, Class AW 3.000 5/20/37 1,204,772 1,237,904 33,705,051 Commercial mortgage-backed securities (1.6%) Banc of America Commercial Mortgage Trust Ser. 07-1, Class A3 5.449 1/15/49 163,305 163,419 Ser. 06-5, Class A2 5.317 9/10/47 2,487,425 2,495,806 Ser. 06-6, Class A2 5.309 10/10/45 38,657 38,842 COMM Mortgage Trust Ser. 05-C6, Class AJ 5.209 6/10/44 1,581,000 1,636,414 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C6, Class AJ 5.230 12/15/40 1,616,000 1,674,984 FRB Ser. 05-C1, Class AJ 5.075 2/15/38 1,513,000 1,528,603 DBRR Trust 144A FRB Ser. 13-EZ3, Class A 1.636 12/18/49 2,402,531 2,420,550 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class AAB 5.477 12/10/49 385,033 392,957 GMAC Commercial Mortgage Securities, Inc. Trust FRB Ser. 04-C2, Class A4 5.301 8/10/38 1,341,539 1,341,367 Greenwich Capital Commercial Funding Corp. Ser. 07-GG9, Class A2F 5.381 3/10/39 514,535 519,687 JPMorgan Chase Commercial Mortgage Securities Trust Ser. 07-C1, Class A3 5.790 2/15/51 213,413 213,742 FRB Ser. 07-LD11, Class A2 5.790 6/15/49 511,882 515,721 Ser. 04-LN2, Class A2 5.115 7/15/41 1,315,125 1,317,698 Merrill Lynch Mortgage Trust Ser. 04-BPC1, Class AJ 4.922 10/12/41 1,715,000 1,713,628 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2FX 5.592 4/12/49 1,408,245 1,413,737 Ser. 07-HQ11, Class A31 5.439 2/12/44 732,905 751,668 FRB Ser. 04-T13, Class C 4.790 9/13/45 101,173 101,678 Selkirk, Ltd. 144A Ser. 1, Class A (Cayman Islands) 1.329 2/20/41 8,778,567 8,726,442 Selkirk, Ltd. 144A Ser. 2, Class A (Cayman Islands) 1.183 2/20/41 5,249,579 5,231,637 Wachovia Bank Commercial Mortgage Trust Ser. 07-C31, Class A2 5.421 4/15/47 52,943 52,984 32,251,564 Residential mortgage-backed securities (non-agency) (3.7%) Barclays Capital, LLC Trust 144A FRB Ser. 10-RR6, Class 2A8 0.432 5/26/37 2,250,000 2,202,300 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 05-4, Class M1 0.652 1/25/36 3,566,450 3,564,667 FRB Ser. 05-SD2, Class 1A3 0.555 3/25/35 3,410,608 3,401,741 38     Short Duration Income Fund MORTGAGE-BACKED SECURITIES (6.9%)* cont. Interest rate (%) Maturity date Principalamount Value Residential mortgage-backed securities (non-agency) cont. Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 09-6, Class 12A1 2.612 7/25/36 $1,414,600 $1,441,195 FRB Ser. 09-5, Class 1A1 2.507 6/25/37 1,065,480 1,074,803 FRB Ser. 12-11, Class 3A1 0.445 12/25/35 2,496,614 2,475,393 Countrywide Asset Backed Certificates FRB Ser. 04-8, Class M1 1.205 1/25/35 8,937,665 8,974,309 FRB Ser. 05-1, Class MV3 0.632 7/25/35 1,400,000 1,386,000 Morgan Stanley Mortgage Loan Trust FRB Ser. 05-6AR, Class 1A2 0.425 11/25/35 3,995,906 3,975,057 FRB Ser. 05-5AR, Class 1A1 0.425 9/25/35 12,496,499 12,453,511 Opteum Mortgage Acceptance Corp. Trust FRB Ser. 05-1, Class M1 0.625 2/25/35 3,059,000 3,048,485 FRB Ser. 05-4, Class 1A1C 0.565 11/25/35 4,768,915 4,669,245 People’s Choice Home Loan Securities Trust FRB Ser. 05-2, Class M2 0.800 5/25/35 12,620,247 12,601,569 Residential Accredit Loans, Inc. Ser. 03-QR13, Class A3 4.000 7/25/33 1,177,024 1,192,207 Residential Asset Securities Corp. FRB Ser. 05-KS4, Class M1 0.565 5/25/35 2,084,132 2,085,109 Structured Asset Securities Corp Mortgage Loan Trust FRB Ser. 07-BC2, Class A3 0.285 3/25/37 13,713,462 13,627,753 78,173,344 Total mortgage-backed securities (cost $144,370,406) $144,129,959 CERTIFICATES OF DEPOSIT (1.0%)* Interest rate (%) Maturity date Principalamount Value Bank of Montreal/Chicago, IL FRN (Canada) 0.372 10/21/15 $5,000,000 $4,998,695 Bank of Tokyo-Mitsubishi UFJ, Ltd./New York, NY FRN (Japan) 0.612 7/15/16 7,000,000 6,997,165 Canadian Imperial Bank of Commerce/New York, NY FRN 0.477 11/26/14 1,000,000 1,000,812 Credit Suisse/New York, NY FRN 0.641 12/7/15 4,000,000 4,003,200 Nordea Bank Finland PLC/New York FRN 0.716 2/19/16 2,000,000 2,007,372 Sumitomo Mitsui Banking Corp./New York FRN (Japan) 0.547 3/3/16 2,000,000 1,999,374 Total certificates of deposit (cost $21,000,000) $21,006,618 ASSET-BACKED SECURITIES (1.0%)* Interest rate (%) Maturity date Principalamount Value Station Place Securitization Trust 144A FRB Ser. 14-2, Class A 1.054 7/25/16 $20,000,000 $20,000,000 Total asset-backed securities (cost $20,000,000) $20,000,000 Short Duration Income Fund     39 MUNICIPAL BONDS AND NOTES (0.3%)* Yield (%) Maturity date Principalamount Value WI Hsg. & Econ. Dev. Auth. VRDN, Ser. D 0.100 9/1/34 $590,000 $590,000 WI Hsg. & Econ. Dev. Auth. VRDN, Ser. D 0.090 3/1/38 5,130,000 5,130,000 Total municipal bonds and notes (cost $5,720,000) $5,720,000 U.S. GOVERNMENT AND AGENCYMORTGAGE OBLIGATIONS (0.2%)* Interest rate (%) Maturity date Principalamount Value U.S. Government Guaranteed Mortgage Obligations(—%) Government National Mortgage Association Pass-Through Certificates 4.500 10/15/19 $144,832 $154,282 Government National Mortgage Association Pass-Through Certificates 4.500 5/15/18 142,682 150,511 304,793 U.S. Government Agency Mortgage Obligations(0.2%) Federal Home Loan Mortgage Corporation 4.500 10/1/18 42,047 43,919 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.500 3/1/19 101,991 110,626 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.500 6/1/17 112,537 119,222 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.000 2/2/19 94,049 97,635 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.000 9/1/17 221,225 234,100 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.000 7/1/17 221,837 234,438 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6.000 6/1/17 123,767 130,447 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.500 11/1/18 130,426 138,129 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.500 4/1/18 111,742 118,490 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 5/1/21 164,648 175,729 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 11/1/19 170,355 181,058 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 5/1/18 68,831 72,467 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 3/1/18 79,285 83,644 Federal Home Loan Mortgage Corporation Pass-Through Certificates 5.000 2/1/18 87,255 92,052 Federal Home Loan Mortgage Corporation Pass-Through Certificates 4.500 8/1/18 104,709 110,456 Federal National Mortgage Association Pass-Through Certificates 6.500 12/1/19 209,645 221,476 Federal National Mortgage Association Pass-Through Certificates 6.500 8/1/17 129,068 136,954 Federal National Mortgage Association Pass-Through Certificates 6.000 5/1/23 123,702 133,663 40     Short Duration Income Fund U.S. GOVERNMENT AND AGENCYMORTGAGE OBLIGATIONS (0.2%)* cont. Interest rate (%) Maturity date Principalamount Value U.S. Government Agency Mortgage Obligations(0.2%) cont. Federal National Mortgage Association Pass-Through Certificates 6.000 9/1/19 $43,015 $45,400 Federal National Mortgage Association Pass-Through Certificates 6.000 9/1/18 64,880 69,104 Federal National Mortgage Association Pass-Through Certificates 6.000 12/1/17 115,685 121,839 Federal National Mortgage Association Pass-Through Certificates 5.500 11/1/23 184,842 197,029 Federal National Mortgage Association Pass-Through Certificates 5.500 6/1/20 210,855 224,958 Federal National Mortgage Association Pass-Through Certificates 5.500 11/1/18 182,805 193,099 Federal National Mortgage Association Pass-Through Certificates 5.500 4/1/18 238,765 251,658 Federal National Mortgage Association Pass-Through Certificates 5.000 11/1/19 167,609 178,866 3,716,458 Total U.S. government and agency mortgage obligations (cost $4,055,199) $4,021,251 TOTAL INVESTMENTS Total investments (cost $2,117,677,577) $2,120,675,765 Key to holding’s abbreviations BKNT Bank Note EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes MTNB Medium Term Notes Class B PO Principal Only VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2013 through July 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $2,092,926,448. F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). R Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. Short Duration Income Fund     41 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 68.8% United Kingdom 7.3  Canada 5.3  Australia 5.0  France 3.5  Japan 2.5  Netherlands 2.4  Spain 1.8  Sweden 1.5  Germany 0.7  Cayman Islands 0.7  Other 0.5  Total 100.0% ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $20,000,000 $— Certificates of deposit — 21,006,618 — Commercial paper — 295,997,434 — Corporate bonds and notes — 1,629,800,503 — Mortgage-backed securities — 144,129,959 — Municipal bonds and notes — 5,720,000 — U.S. government and agency mortgage obligations — 4,021,251 — Totals by level $— $2,120,675,765 $— The accompanying notes are an integral part of these financial statements. 42     Short Duration Income Fund Statement of assets and liabilities 7/31/14 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $2,117,677,577) $2,120,675,765 Cash 11,561 Interest and other receivables 7,386,273 Receivable for shares of the fund sold 15,048,279 Receivable for investments sold 5,026,382 Prepaid assets 176,247 Total assets 2,148,324,507 LIABILITIES Payable for investments purchased 43,047,372 Payable for shares of the fund repurchased 11,562,506 Payable for compensation of Manager (Note 2) 228,228 Payable for custodian fees (Note 2) 15,799 Payable for investor servicing fees (Note 2) 40,073 Payable for Trustee compensation and expenses (Note 2) 37,839 Payable for administrative services (Note 2) 6,319 Payable for distribution fees (Note 2) 144,051 Distributions payable to shareholders 39,076 Other accrued expenses 276,796 Total liabilities 55,398,059 Net assets $2,092,926,448 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $2,088,902,701 Undistributed net investment income (Note 1) 199,904 Accumulated net realized gain on investments (Note 1) 825,655 Net unrealized appreciation of investments 2,998,188 Total — Representing net assets applicable to capital shares outstanding $2,092,926,448 COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class A share ($1,603,516,866 divided by 159,406,759 shares) $10.06 Net asset value and offering price per class B share ($582,831 divided by 58,021 shares)* $10.05 Net asset value and offering price per class C share ($8,585,963 divided by 854,608 shares)* $10.05 Net asset value, offering price and redemption price per class M share ($776,528 divided by 77,266 shares) $10.05 Net asset value, offering price and redemption price per class R share ($1,406,807 divided by 140,034 shares) $10.05 Net asset value, offering price and redemption price per class R5 share ($10,187 divided by 1,012 shares) $10.07 Net asset value, offering price and redemption price per class R6 share ($830,838 divided by 82,495 shares) $10.07 Net asset value, offering price and redemption price per class Y share($477,216,428 divided by 47,390,584 shares) $10.07 *  Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Short Duration Income Fund     43 Statement of operations Year ended 7/31/14 INVESTMENT INCOME Interest $13,738,739 Total investment income 13,738,739 EXPENSES Compensation of Manager (Note 2) 5,407,014 Investor servicing fees (Note 2) 432,663 Custodian fees (Note 2) 39,654 Trustee compensation and expenses (Note 2) 92,263 Distribution fees (Note 2) 1,359,352 Administrative services (Note 2) 40,094 Other 593,177 Fees waived and reimbursed by Manager (Note 2) (1,861,852) Total expenses 6,102,365 Expense reduction (Note 2) (15,688) Net expenses 6,086,677 Net investment income 7,652,062 Net realized gain on investments (Notes 1 and 3) 1,121,964 Net unrealized appreciation of investments during the year 3,523,379 Net gain on investments 4,645,343 Net increase in net assets resulting from operations $12,297,405 The accompanying notes are an integral part of these financial statements. 44     Short Duration Income Fund Statement of changes in net assets INCREASE IN NET ASSETS Year ended 7/31/14 Year ended 7/31/13 Operations: Net investment income $7,652,062 $3,332,009 Net realized gain on investments 1,121,964 420,153 Net unrealized appreciation (depreciation) of investments 3,523,379 (634,777) Net increase in net assets resulting from operations 12,297,405 3,117,385 Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (6,035,706) (3,130,875) Class B (421) (689) Class C (6,258) (5,979) Class M (3,333) (3,412) Class R (1,318) (785) Class R5 (58) (68) Class R6 (3,075) (774) Class Y (1,397,293) (380,306) Net realized short-term gain on investments Class A (425,922) (37,493) Class B (191) (52) Class C (2,771) (307) Class M (225) (56) Class R (728) (9) Class R5 (4) (1) Class R6 (174) (1) Class Y (86,077) (3,251) From net realized long-term gain on investments Class A (35,493) — Class B (16) — Class C (231) — Class M (19) — Class R (61) — Class R5 — — Class R6 (14) — Class Y (7,173) — Increase from capital share transactions (Note 4) 937,479,625 959,053,698 Total increase in net assets 941,770,469 958,607,025 NET ASSETS Beginning of year 1,151,155,979 192,548,954 End of year (including undistributed net investment income of $199,904 and distributions in excess of net investment income of $4,696, respectively) $2,092,926,448 $1,151,155,979 The accompanying notes are an integral part of these financial statements. Short Duration Income Fund     45 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss)a Net realized and unrealized gain (loss) on investments Total from investment operations Fromnet investment income Fromnet realized gain on investments Totaldistributions Net asset value, end of period Total return at net asset value (%)b Net assets, end of period (in thousands) Ratio of expenses to average netassets (%)c,d Ratio of net investment income (loss) to average netassets (%)d Portfolio turnover (%) Class A July 31, 2014 $10.03 .05 .03 .08 (.05) —e (.05) $10.06 .81 $1,603,517 .40 .47 45 July 31, 2013 10.02 .05 .02 .07 (.06) —e (.06) 10.03 .69 1,005,695 .40 .53 24 July 31, 2012† 10.00 .03 .02 .05 (.03) — (.03) 10.02 .53* 178,371 .32* .37* 2* Class B July 31, 2014 $10.02 .01 .03 .04 (.01) —e (.01) $10.05 .42 $583 .79f .09f 45 July 31, 2013 10.01 .01 .02 .03 (.02) —e (.02) 10.02 .29 326 .80 .14 24 July 31, 2012† 10.00 .01 .01 .02 (.01) — (.01) 10.01 .20* 386 .63* .05* 2* Class C July 31, 2014 $10.02 .01 .03 .04 (.01) —e (.01) $10.05 .42 $8,586 .79f .09f 45 July 31, 2013 10.01 .01 .02 .03 (.02) —e (.02) 10.02 .29 6,292 .80 .13 24 July 31, 2012† 10.00 .01 .01 .02 (.01) — (.01) 10.01 .20* 2,054 .63* .07* 2* Class M July 31, 2014 $10.02 .04 .03 .07 (.04) —e (.04) $10.05 .76 $777 .45 .43 45 July 31, 2013 10.02 .05 —e .05 (.05) —e (.05) 10.02 .54 1,267 .45 .49 24 July 31, 2012† 10.00 .03 .02 .05 (.03) — (.03) 10.02 .49* 212 .36* .32* 2* Class R July 31, 2014 $10.02 .01 .03 .04 (.01) —e (.01) $10.05 .42 $1,407 .79f .10f 45 July 31, 2013 10.01 .01 .02 .03 (.02) —e (.02) 10.02 .29 1,172 .80 .10 24 July 31, 2012† 10.00 .01 .01 .02 (.01) — (.01) 10.01 .20* 100 .63* .02* 2* Class R5 July 31, 2014 $10.04 .06 .03 .09 (.06) —e (.06) $10.07 .91 $10 .30 .59 45 July 31, 2013 10.03 .06 .02 .08 (.07) —e (.07) 10.04 .79 10 .30 .65 24 July 31, 2012†† 10.02 .01 —e .01 —e — —e 10.03 .13* 10 .02* .05* 2* Class R6 July 31, 2014 $10.04 .06 .03 .09 (.06) —e (.06) $10.07 .91 $831 .30 .56 45 July 31, 2013 10.03 .06 .02 .08 (.07) —e (.07) 10.04 .79 229 .30 .61 24 July 31, 2012†† 10.02 .01 —e .01 —e — —e 10.03 .13* 10 .02* .05* 2* Class Y July 31, 2014 $10.04 .06 .03 .09 (.06) —e (.06) $10.07 .91 $477,216 .30 .56 45 July 31, 2013 10.03 .06 .02 .08 (.07) —e (.07) 10.04 .79 136,165 .30 .61 24 July 31, 2012† 10.00 .04 .03 .07 (.04) — (.04) 10.03 .67* 11,405 .24* .47* 2* See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 46 Short Duration Income Fund Short Duration Income Fund 47 Financial highlights (Continued) * Not annualized. † For the period October 17, 2011 (commencement of operations) to July 31, 2012. †† For the period July 3, 2012 (commencement of operations) to July 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements, if any (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of net assets (Note 2): 7/31/14 7/31/13 7/31/12 Class A 0.12% 0.14% 0.47% Class B 0.12 0.14 0.47 Class C 0.12 0.14 0.47 Class M 0.12 0.14 0.47 Class R 0.12 0.14 0.47 Class R5 0.21 0.24 0.04 Class R6 0.14 0.17 0.04 Class Y 0.12 0.14 0.47 e Amount represents less than $0.01 per share. f Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields for the fund. As a result of such waivers, the expenses of the following classes reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 7/31/14 Class B 0.01% Class C 0.01 Class R 0.01 The accompanying notes are an integral part of these financial statements. 48     Short Duration Income Fund Notes to financial statements 7/31/14 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2013 through July 31, 2014. Putnam Short Duration Income Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek as high a rate of current income as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests in a diversified portfolio of fixed income securities comprised of short duration, investment grade money market and other fixed income securities. The fund’s investments may include obligations of the U.S. government, its agencies and instrumentalities, which are backed by the full faith and credit of the United States (e.g., U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds) or only by the credit of a federal agency or government sponsored entity (e.g., Fannie Mae or Freddie Mac mortgage backed bonds), domestic corporate debt obligations, taxable municipal debt securities, securitized debt instruments (such as mortgage- and asset-backed securities), repurchase agreements, certificates of deposit, bankers acceptances, commercial paper (including asset-backed commercial paper), time deposits, Yankee Eurodollar securities and money market instruments. The fund may also invest in U.S.-dollar denominated foreign securities of these types. Under normal circumstances, the effective duration of the fund’s portfolio will generally not be greater than one year. Effective duration provides a measure of a fund’s interest-rate sensitivity. The longer a fund’s duration, the more sensitive the fund is to shifts in interest rates. Under normal circumstances, the dollar-weighted average portfolio maturity of the fund is not expected to exceed three and one-half years. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB (only in exchange for classB shares of another Putnam fund), classC, classM, classR classR5, classR6 and classY shares. Each class of shares is sold without a front-end sales charge. ClassA, classM, classR, classR5, classR6, and classY shares also are generally not subject to a contingent deferred sales charge. ClassB shares, which are only available through exchange of classB shares of another Putnam fund, convert to classA shares after approximately eight years after the original purchase date and are subject to a contingent deferred sales charge on certain redemptions. ClassC shares obtained in an exchange for classC shares of another Putnam fund, have a one-year 1.00% contingent deferred sales charge on certain redemptions and do not convert to classA shares. ClassR shares are not available to all investors. The expenses for classA, classB, classC, classM, and classR shares may differ based on each class’ distribution fee, which is identified in Note 2. ClassR5, classR6 and classY shares are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. Short Duration Income Fund     49 If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings 50     Short Duration Income Fund may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. For the reporting period, there were no material temporary or permanent differences. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund required no such reclassifications. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $3,843,227 Unrealized depreciation (845,119) Net unrealized appreciation 2,998,108 Undistributed ordinary income 238,979 Undistributed long-term gain 215,071 Undistributed short-term gain 610,664 Cost for federal income tax purposes $2,117,677,657 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.500% of the first $5 billion, 0.450% of the next $5 billion, 0.400% of the next $10 billion, 0.350% of the next $10 billion, 0.300% of the next $50 billion, 0.280% of the next $50 billion, 0.270% of the next $100 billion and 0.265% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective March 7, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The Short Duration Income Fund     51 substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through November 30, 2015, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.30% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $1,860,798 as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses in order to enhance the annualized net yield for the fund. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. During the reporting period, the fund’s expenses were reduced by $1,054 as a result of this limit. This includes the following amounts per class of class specific distribution fees from the fund: Distribution fee waived Class B $59 Class C 853 Class R 142 $1,054 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for ClassR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $360,300 ClassB 146 ClassC 2,116 ClassM 219 ClassR 423 ClassR5 12 ClassR6 279 ClassY 69,168 Total $432,663 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $15,688 under the expense offset arrangements. 52     Short Duration Income Fund Each Independent Trustee of the fund receives an annual Trustee fee, of which $1,174, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 0.75%, 1.00%, 1.00%, and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.10%, 0.50%, 0.50%, 0.15% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,309,844 ClassB 2,638 ClassC 38,134 ClassM 1,184 ClassR 7,552 Total $1,359,352 For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $791 and $89, respectively, in contingent deferred sales charges from redemptions of classB and classC shares purchased by exchange from another Putnam fund. A deferred sales charge of up to 1.00% for classA shares and up to 0.15% for classM shares may be assessed on certain redemptions. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies in contingent deferred sales charges from redemptions of classA and classM shares purchased by exchange from another Putnam fund. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $1,462,949,928 and $530,285,258, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 7/31/14 Year ended 7/31/13 ClassA Shares Amount Shares Amount Shares sold 218,216,639 $2,192,772,746 168,216,682 $1,688,356,580 Shares issued in connection with reinvestment of distributions 637,312 6,403,768 309,649 3,107,960 218,853,951 2,199,176,514 168,526,331 1,691,464,540 Shares repurchased (159,709,959) (1,604,981,420) (86,068,633) (863,779,803) Net increase 59,143,992 $594,195,094 82,457,698 $827,684,737 Short Duration Income Fund     53 Year ended 7/31/14 Year ended 7/31/13 ClassB Shares Amount Shares Amount Shares sold 60,491 $606,647 46,328 $464,401 Shares issued in connection with reinvestment of distributions 62 621 70 696 60,553 607,268 46,398 465,097 Shares repurchased (35,095) (352,150) (52,402) (525,195) Net increase (decrease) 25,458 $255,118 (6,004) $(60,098) Year ended 7/31/14 Year ended 7/31/13 ClassC Shares Amount Shares Amount Shares sold 752,371 $7,549,687 687,382 $6,890,208 Shares issued in connection with reinvestment of distributions 900 9,027 627 6,286 753,271 7,558,714 688,009 6,896,494 Shares repurchased (526,668) (5,285,878) (265,291) (2,659,498) Net increase 226,603 $2,272,836 422,718 $4,236,996 Year ended 7/31/14 Year ended 7/31/13 ClassM Shares Amount Shares Amount Shares sold 184,030 $1,849,194 146,443 $1,468,513 Shares issued in connection with reinvestment of distributions 314 3,153 143 1,433 184,344 1,852,347 146,586 1,469,946 Shares repurchased (233,489) (2,344,753) (41,384) (415,154) Net increase (decrease) (49,145) $(492,406) 105,202 $1,054,792 Year ended 7/31/14 Year ended 7/31/13 ClassR Shares Amount Shares Amount Shares sold 118,598 $1,189,813 110,031 $1,103,560 Shares issued in connection with reinvestment of distributions 209 2,092 80 794 118,807 1,191,905 110,111 1,104,354 Shares repurchased (95,733) (960,617) (3,159) (31,686) Net increase 23,074 $231,288 106,952 $1,072,668 Year ended 7/31/14 Year ended 7/31/13 ClassR5 Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 6 62 8 72 6 62 8 72 Shares repurchased — Net increase 6 $62 8 $72 54     Short Duration Income Fund Year ended 7/31/14 Year ended 7/31/13 ClassR6 Shares Amount Shares Amount Shares sold 62,057 $624,214 50,970 $512,245 Shares issued in connection with reinvestment of distributions 325 3,263 78 775 62,382 627,477 51,048 513,020 Shares repurchased (2,709) (27,236) (29,224) (293,652) Net increase 59,673 $600,241 21,824 $219,368 Year ended 7/31/14 Year ended 7/31/13 ClassY Shares Amount Shares Amount Shares sold 69,130,815 $695,565,874 26,385,387 $265,082,243 Shares issued in connection with reinvestment of distributions 119,441 1,201,536 37,584 377,489 69,250,256 696,767,410 26,422,971 265,459,732 Shares repurchased (35,420,566) (356,350,018) (13,999,304) (140,614,569) Net increase 33,829,690 $340,417,392 12,423,667 $124,845,163 At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value ClassR 10,039 7.2% $100,892 ClassR5 1,012 100.0 10,187 ClassR6 1,012 1.2 10,187 Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Short Duration Income Fund     55 Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $283,886 as a capital gain dividend with respect to the taxable year ended July 31, 2014, or, if subsequently determined to be different, the net capital gain of such year. The Form 1099 that will be mailed to you in January 2015 will show the tax status of all distributions paid to your account in calendar 2014. 56     Short Duration Income Fund Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 5,415,154,963 14,207,845 Ravi Akhoury 5,415,184,974 14,177,833 Barbara M. Baumann 5,415,851,291 13,511,517 Jameson A. Baxter 5,415,767,570 13,595,238 Charles B. Curtis 5,415,854,394 13,508,413 Robert J. Darretta 5,416,022,043 13,340,765 Katinka Domotorffy 5,415,419,173 13,943,635 John A. Hill 5,415,885,634 13,477,174 Paul L. Joskow 5,416,010,424 13,352,383 Kenneth R. Leibler 5,415,817,292 13,545,516 Robert E. Patterson 5,415,985,292 13,377,516 George Putnam, III 5,415,959,400 13,403,408 Robert L. Reynolds 5,416,108,530 13,254,278 W. Thomas Stephens 5,415,918,406 13,444,402 A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes for Votes against Abstentions Brokernon-votes 5,234,359,081 33,570,449 18,267,087 143,166,192 March 7, 2014 special meeting A proposal to approve a new management contract between the fund and Putnam Management, with respect to which the February 27, 2014 meeting had been adjourned, was approved on March 7, 2014 as follows: Votes for Votes against Abstentions Brokernon-votes 70,182,724 704,758 4,687,875 42,279,198 All tabulations are rounded to the nearest whole number. Short Duration Income Fund     57 About the Trustees Independent Trustees Liaquat Ahamed Born 1952, Trustee since 2012 Principal occupations during past five years: Pulitzer Prize-winning author of Lords of Finance: The Bankers Who Broke the World, whose articles on economics have appeared in such publications as the New York Times, Foreign Affairs, and the Financial Times. Director of Aspen Insurance Co., a New York Stock Exchange company, and Chair of the Aspen Board’s Investment Committee. Trustee of the Brookings Institution and Chair of its Investment Committee. Other directorships: The Rohatyn Group, an emerging-market fund complex that manages money for institutions Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm. Other directorships: RAGE Frameworks, Inc., a private software company; English Helper, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past five years: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Current Board member of The Denver Foundation. Former Chair and current Board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, the Children’s Hospital of Colorado. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company; UNS Energy Corporation, an Arizona utility; Cody Resources Management, a private company in the energy and ranching businesses Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chair from 2005 to 2011, and Chair since 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Charles B. Curtis Born 1940, Trustee since 2001 Principal occupations during past five years: Senior Advisor to the Center for Strategic and International Studies. President Emeritus and former President and Chief Operating Officer of the Nuclear Threat Initiative, a private foundation dealing with national security issues. Member of the Council on Foreign Relations and U.S. State Department International Security AdvisoryBoard. Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past five years: From 2009 until 2012, served as Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company Katinka Domotorffy Born 1975, Trustee since 2012 Principal occupations during past five years: Voting member of the Investment Committees of the Anne Ray Charitable Trust and Margaret A. Cargill Foundation, part of the Margaret A. Cargill Philanthropies. Until 2011, Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management. Other directorships: Reach Out and Read of Greater New York, an organization dedicated to promoting childhood literacy John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past five years: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Member of the Advisory Board of the Millstein Center for Global Markets and Corporate Ownership at The Columbia University Law School. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company 58     Short Duration Income Fund Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: Yale University; Exelon Corporation, an energy company focused on power services; Boston Symphony Orchestra; Prior to April 2013, served as Director of TransCanada Corporation and TransCanada Pipelines Ltd., energy companies focused on natural gas transmission, oil pipelines and power services Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past five years: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Serves on the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Director of Beth Israel Deaconess Care Organization. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Northeast Utilities, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate, and Chairman of its Investment Committee. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past five years: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services. Founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past five years: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since 2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008 and, since 2014, President and Chief Executive Officer of Great-West Financial, a financial services company that provides retirement savings plans, life insurance, and annuity and executive benefits products, and of Great-West Lifeco U.S. Inc., a holding company that owns Putnam Investments and Great-West Financial. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2014, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Short Duration Income Fund     59 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Executive Vice President, Principal Executive Officer, and Compliance Liaison Since 2004 Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Since 2002 Chief of Operations, Putnam Investments and Putnam Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments, Putnam Management, and Putnam Retail Management Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Since 2007 Chief Compliance Officer, Putnam Investments, Putnam Management, and Putnam Retail Management Michael J. Higgins (Born 1976) Vice President, Treasurer, and Clerk Since 2010 Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Janet C. Smith (Born 1965) Vice President, Principal Accounting Officer, and Assistant Treasurer Since 2007 Director of Fund Administration Services, Putnam Investments and Putnam Management Susan G. Malloy (Born 1957) Vice President and Assistant Treasurer Since 2007 Director of Accounting & Control Services, Putnam Investments and Putnam Management James P. Pappas (Born 1953) Vice President Since 2004 Director of Trustee Relations, Putnam Investments and Putnam Management Mark C. Trenchard (Born 1962) Vice President and BSA Compliance Officer Since 2002 Director of Operational Compliance, Putnam Investments and Putnam Retail Management Nancy E. Florek (Born 1957) Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 60     Short Duration Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Putnam InvestmentManagement, LLCOne Post Office SquareBoston, MA 02109 Investment Sub-Manager Putnam Investments Limited57–59 St James’s StreetLondon, England SW1A 1LD Marketing Services Putnam Retail ManagementOne Post Office SquareBoston, MA 02109 Custodian State Street Bankand Trust Company Legal Counsel Ropes & Gray LLP Independent Registered Public Accounting Firm KPMG LLP Trustees Jameson A. Baxter, ChairLiaquat AhamedRavi AkhouryBarbara M. BaumannCharles B. CurtisRobert J. DarrettaKatinka DomotorffyJohn A. HillPaul L. JoskowKenneth R. LeiblerRobert E. PattersonGeorge Putnam, IIIRobert L. ReynoldsW. Thomas Stephens Officers Robert L. ReynoldsPresident Jonathan S. HorwitzExecutive Vice President,Principal Executive Officer, andCompliance Liaison Steven D. KrichmarVice President andPrincipal Financial Officer Robert T. BurnsVice President andChief Legal Officer Robert R. LeveilleVice President andChief Compliance Officer Michael J. HigginsVice President, Treasurer,and Clerk Janet C. SmithVice President,Principal Accounting Officer,and Assistant Treasurer Susan G. MalloyVice President andAssistant Treasurer James P. PappasVice President Mark C. TrenchardVice President andBSA Compliance Officer Nancy E. FlorekVice President, Director ofProxy Voting and CorporateGovernance, Assistant Clerk,and Associate Treasurer This report is for the information of shareholders of Putnam Short Duration Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2014	$66,088	$ — $4,185	$ — July 31, 2013	$64,867	$ — $4,100	$ — For the fiscal years ended July 31, 2014 and July 31, 2013, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $4,185 and $4,100 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
